Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 04/26/2022 in which the claims 1-20 are pending.
Claim Rejections - 35 USC § 101
3. 	Claim Rejections under 35 USC § 101 for claims 1, 20 are withdrawn.

Response to Arguments
4. 	Applicant’s arguments, see pages 8-12, filed 04/26/2022, with respect to the rejections of claims have been fully considered, however amended claims are moot in view of new grounds of rejection by relying on the teachings of Ranganathan et al. (US 2020/0249748 A1).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 4, 6, 10-11, 13-15,  17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US 2019/0096135 A1) (IDS provided 08/02/2021) in view of Williams et al. (US 2015/0029218 A1) (IDS provided 08/02/2021) and Ranganathan et al. (US 2020/0249748 A1).

 	Regarding claim 1, Dal Mutto discloses a computer system configured to align and stabilize images generated by an integrated camera that is physically mounted to the computer system (Para[0222] – [0224] & Fig. 21 & Claim 7 teaches cameras integrated in the head-mounted display items 402, 404) with images generated by a detached camera that is physically unmounted from the computer system (figs. 2, 5A-5B & Para[0087]-[0095], [0225]  teaches a depth cameras & Para[0236] teaches of multiple calibrated cameras (e.g., stereo depth camera system), said computer system comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system (Fig. 21 & Para [0125], [0222] teaches the processor 408 and storing instructions executed by processor) to at least: generate a first image using the integrated camera (Para[0224], [0232]  teaches a view of the object 10 as captured by a camera (e.g., one of the cameras 402 or 404 of the sensing components, or another camera separate from the sensing components); use the first image to determine a first pose of the computer system (para[0232]- [0233] & claim 8, 10 teaches where the pose is determined based on information of the sensing component which is the camera, i.e. the pose of the HMD with respect to the object, equivalent to the pose of the object with respect to the HMD); acquire a second image generated by the detached camera (Fig. 4 & Para[0085], [0110] teaches a 3D image of the object is acquired by the depth camera & Para[0255] teaches one or more depth cameras, which capture images of the object for use in generating the 3-D model of the object); align the second image to the first image (Para [0235] –[0239] & Figs. 21-22 teaches of to align a rendering of the result 3-D model with the pose of the object through the view of the display 450 of the display device system 400); generate an overlaid image by overlaying the second image onto the first image based on said aligning (para[0083] teaches rendering an aligned version of the model and overlaying the data over the view, Para[0239]- [0240], [0243] & Claim1 teaches generating the overlay data based on the transformed 3-D model and the computed pose of the object 2270);
 	 Dal Mutto does not explicitly disclose determine a first timestamp of the first image; identify a pose difference between a current pose of the computer system at a current timestamp and the first pose that was determined using the first image at the first timestamp; apply late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose - Page 46 -Docket No. 13768.3964associated with the current timestamp and the first pose associated with the first timestamp, wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR; and after applying the LSR to the overlaid image, display the overlaid image; and after applying the LSR to the overlaid image, display the overlaid image.  However Williams discloses determine a first timestamp of the first image (Para [0026], [0065], [0074] & Figs. 5A, 6A first pose of HMD at a first point in time); identify a pose difference between a current pose of the computer system at a current timestamp and the first pose that was determined using the first image at the first timestamp (Para [0024] - [0026], [0061], [0065] - [0066], [0076] - [0077], [0085] & Figs. 4B, 5A, 6A, 7A teaches of first pose of an HMD at a first point in time  and second pose of an HMD at a second time subsequent to the second point in time (e.g., 2 ms or 4 ms after the first point in time) and pose difference between the predicted pose and the updated pose. Para[0056]- [0058] & Fig. 4A teaches  updated pose estimate may be determined based on updated pose information that is acquired at a point in time subsequent to the determination of the initial pose estimate and updated image 414 may be generated by applying an image transformation to the pre-rendered image 412 based on a pose difference between the updated pose estimate and the initial pose estimate); apply late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose - Page 46 -Docket No. 13768.3964associated with the current timestamp and the first pose associated with the first timestamp (Para[0027], [0046] - [0049], [0065], [0073] – [0077] & Figs. 3A, 5A  teaches of when updated pose information becomes available, the closest pose (i.e., the best predicted pose) of the more than one future poses and the corresponding pre-rendered images for the closest pose may be used for generating updated images by applying late stage graphical adjustments to the corresponding pre-rendered images for the closest pose. A late stage reprojection (LSR) module 308 may perform late stage graphical adjustments to pre-rendered images generated by the rendering module 302 based on updated pose estimation information provided by the pose estimation module 312); and after applying the LSR to the overlaid image, display the overlaid image (Para[0023] - [0025], [0046] - [0049] & Fig. 3A teaches of the displayed images to include late stage graphical adjustments of pre-rendered images based on later stage pose information associated with the HMD 200. LSR module 308 may provide images to the display 310). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of inspecting the target object and capturing images and generating overlay data from inspection of Dal Mutto  with the method in which pose difference between the predicted poses is determined and a virtual object focused on an end user of the mobile device is identified and  determined using LSR of  Williams in order to provide a system which reduces the display latency when the user moves with respect to the imaged object.
 	Dal Mutto in view of Williams does not explicitly disclose wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR. However Ranganathan  discloses wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR (Abstract &  para[0022]-[0026] teaches the artificial reality application processes the received information to compute updated pose information for a frame of reference, e.g., a display of HMD 112, representative of motion (i.e., rotations and/or translation) with respect to a set of DOF. Second mode in which motion of the frame of reference is permitted with respect to only 3DOF (e.g., rotational movement of the frame of reference & Para[0045]-[0046] teaches  when determining an updated pose for HMD 112 for the current viewing perspective, pose tracker 326 processes current motion data using the degrees of freedom selected by DOF selector 328, which in some examples may be only a subset of the available DOF. Para[0053], [0062] & Fig. 5 teaches scene 502B, pose tracker 326 is operating in a second mode in which pose tracker 326 computes one or more poses of HMD 112 within a 3D environment using 3DOF and  rendering engine renders the content for the artificial reality application based on the computed pose). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging of Dal Mutto in view of Williams with the method of DOF selector selects between a first mode in which the pose tracker is configured to compute the poses of the HMD using six DOF (6DOF) and a second mode in which the pose tracker is configured to compute the poses using three DOF (3DOF) based on the determination that the transition condition is satisfied of Ranganathan in order to provide a system in which pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD, thus, providing a high-quality and more realistic artificial reality experience for user and avoiding inaccuracies.

 	Regarding claim 4, Dal Mutto further discloses the computer system, wherein aligning the second image to the first image is performed by identifying image correspondences between the second image and the first image (Para [0236] - [0240] & Fig. 22 teaches the 3-D model can be aligned with the view of the object (e.g., rigidly transformed or rotated) to compute an aligned 3-D model of the object being inspected).

 	Regarding claim 6, Dal Mutto further discloses the computer system, wherein aligning the second image to the first image is performed without a dependency on a timestamp associated with the second image (Para [0236] – [0240] & Figs. 21-22 & teaches of the 3-D model can be aligned with the view of the object (e.g., rigidly transformed or rotated) to compute an aligned 3-D model of the object being inspected, i.e. the aligning occurs without using any time stamp).  

 	Regarding claim 10, Dal Mutto in view of Williams discloses the computer system of claim 1, Dal Mutto further discloses wherein the detached camera is also one camera selected from the group of cameras (Para [0091] - [0092] teaches of the image sensors 102a and 104a of the cameras 102 and 104 are RGB-IR image sensors.  Image sensors that are capable of detecting visible light (e.g., red-green-blue, or RGB) and invisible light (e.g., infrared or IR) information may be).  Williams disclose wherein the integrated camera is one camera selected from a group of cameras comprising a visible light camera, a low light camera, or a thermal imaging camera (Para [0044] teaches the two or more front facing cameras may also comprise 3D, IR, and/or RGB cameras). Motivation to combine as indicated in claim 1.

  	Regarding claim 11, Dal Mutto discloses a method for aligning and stabilizing images generated by an integrated camera that is physically mounted to a computer system  (Para[0222] – [0224] & Fig. 21 & Claim 7 teaches cameras integrated in the head-mounted display items 402, 404) with images generated by a detached camera that is physically unmounted from the computer system (figs. 2, 5A-5B & Para[0087]-[0095], [0225]  teaches a depth cameras & Para[0236] teaches of multiple calibrated cameras (e.g., stereo depth camera system), said method comprising: generating a first image using the integrated camera (Para[0224], [0232]  teaches a view of the object 10 as captured by a camera (e.g., one of the cameras 402 or 404 of the sensing components, or another camera separate from the sensing components); using the first image to determine a first pose of the computer system (para[0232]- [0233] & claim 8, 10 teaches where the pose is determined based on information of the sensing component which is the camera, i.e. the pose of the HMD with respect to the object, equivalent to the pose of the object with respect to the HMD); acquiring a second image generated by the detached camera (Fig. 4 & Para[0085], [0110] teaches a 3D image of the object is acquired by the depth camera & Para[0255] teaches one or more depth cameras, which capture images of the object for use in generating the 3-D model of the object); aligning the second image to the first image (Para [0235] –[0239] & Figs. 21-22 teaches of to align a rendering of the result 3-D model with the pose of the object through the view of the display 450 of the display device system 400); generating an overlaid image by overlaying the second image onto the first image based on said aligning (para[0083] teaches rendering an aligned version of the model and overlaying the data over the view, Para[0239]- [0240], [0243] & Claim1 teaches generating the overlay data based on the transformed 3-D model and the computed pose of the object 2270); 
 	Dal Mutto does not explicitly disclose determining a first timestamp of the first image; identifying a pose difference between a current pose of the computer system at a current timestamp and the first pose that was determined using the first image at the first timestamp; applying late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose associated with the current timestamp and the first pose associated with the first timestamp, wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR; and after applying the LSR to the overlaid image, displaying the overlaid image.  However Williams discloses determining a first timestamp of the first image (Para [0026], [0065], [0074] & Figs. 5A, 6A first pose of HMD at a first point in time); identifying a pose difference between a current pose of the computer system at a current timestamp and the first pose that was determined using the first image at the first timestamp (Para [0024] - [0026], [0061], [0065] - [0066], [0076] - [0077], [0085] & Figs. 4B, 5A, 6A, 7A teaches of first pose of an HMD at a first point in time  and second pose of an HMD at a second time subsequent to the second point in time (e.g., 2 ms or 4 ms after the first point in time) and pose difference between the predicted pose and the updated pose. Para[0056]- [0058] & Fig. 4A teaches  updated pose estimate may be determined based on updated pose information that is acquired at a point in time subsequent to the determination of the initial pose estimate and updated image 414 may be generated by applying an image transformation to the pre-rendered image 412 based on a pose difference between the updated pose estimate and the initial pose estimate); applying late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose associated with the current timestamp and the first pose associated with the first timestamp (Para[0027], [0046] - [0049], [0065], [0073] – [0077] & Figs. 3A, 5A  teaches of when updated pose information becomes available, the closest pose (i.e., the best predicted pose) of the more than one future poses and the corresponding pre-rendered images for the closest pose may be used for generating updated images by applying late stage graphical adjustments to the corresponding pre-rendered images for the closest pose. A late stage reprojection (LSR) module 308 may perform late stage graphical adjustments to pre-rendered images generated by the rendering module 302 based on updated pose estimation information provided by the pose estimation module 312); and after applying the LSR to the overlaid image, displaying the overlaid image (Para[0023] - [0025], [0046] - [0049] & Fig. 3A teaches of the displayed images to include late stage graphical adjustments of pre-rendered images based on later stage pose information associated with the HMD 200. LSR module 308 may provide images to the display 310). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of inspecting the target object and capturing images and generating overlay data from inspection of Dal Mutto  with the method in which pose difference between the predicted poses is determined and a virtual object focused on an end user of the mobile device is identified, where the stabilization plane is determined using LSR of  Williams in order to provide a system which reduces the display latency when the user moves with respect to the imaged object.
 	Dal Mutto in view of Williams does not explicitly disclose wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR. However Ranganathan  discloses wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR (Abstract &  para[0022]-[0026] teaches the artificial reality application processes the received information to compute updated pose information for a frame of reference, e.g., a display of HMD 112, representative of motion (i.e., rotations and/or translation) with respect to a set of DOF. Second mode in which motion of the frame of reference is permitted with respect to only 3DOF (e.g., rotational movement of the frame of reference & Para[0045]-[0046] teaches  when determining an updated pose for HMD 112 for the current viewing perspective, pose tracker 326 processes current motion data using the degrees of freedom selected by DOF selector 328, which in some examples may be only a subset of the available DOF. Para[0053], [0062] & Fig. 5 teaches scene 502B, pose tracker 326 is operating in a second mode in which pose tracker 326 computes one or more poses of HMD 112 within a 3D environment using 3DOF and  rendering engine renders the content for the artificial reality application based on the computed pose). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging of Dal Mutto in view of Williams with the method of DOF selector selects between a first mode in which the pose tracker is configured to compute the poses of the HMD using six DOF (6DOF) and a second mode in which the pose tracker is configured to compute the poses using three DOF (3DOF) based on the determination that the transition condition is satisfied of Ranganathan in order to provide a system in which pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD, thus, providing a high-quality and more realistic artificial reality experience for user and avoiding inaccuracies.

 	Regarding claim 13, Williams further discloses the method, wherein the first image is one of a visible light image, a low light image, or a thermal image, and wherein the second image is a different one of the visible light image, the low light image, or the thermal image (Para[0044] teaches HMD 200 may include two or more front facing cameras (e.g., one on each temple) in order to obtain depth from stereo information associated with the field of view captured by the front facing cameras.  The two or more front facing cameras may also comprise 3D, IR, and/or RGB cameras). Motivation to combine as indicated in claim 11.

 	Regarding claim 14, Williams further discloses the method, wherein the first timestamp of the first image is different from a second timestamp of the second image
(Para [0061], [0065] – [0069] & Figs. 4B, 5A, 5B teaches images acquired at different points in time). Motivation to combine as indicated in claim 11.

 	Regarding claim 15, Williams further discloses the method, wherein the first timestamp and the second timestamp are both different from the current timestamp (Figs. 5A-5C & Para [0065] – [0069] teaches the different points in time and pose estimate is initiated (ex: at T1, T5 etc.).

 	Regarding claim 17, Dal Mutto further discloses the method, wherein aligning the second image to the first image is performing by identifying image correspondences between the second image and the first image Para [0236] - [0240] & Fig. 22 teaches the 3-D model can be aligned with the view of the object (e.g., rigidly transformed or rotated) to compute an aligned 3-D model of the object being inspected).

 	Regarding claim 19, Dal Mutto further discloses the method, wherein aligning the second image to the first image is performed without a dependency on a timestamp associated with the second image (Para [0236] – [0240] & Figs. 21-22 & teaches of the 3-D model can be aligned with the view of the object (e.g., rigidly transformed or rotated) to compute an aligned 3-D model of the object being inspected, i.e. the aligning occurs without using any time stamp).  

 	Regarding claim 20, Dal Mutto discloses a head-mounted device (HMD) configured to align and stabilize images generated by an integrated camera that is physically mounted to the HMD (Para[0222] – [0224] & Fig. 21 & Claim 7 teaches cameras integrated in the head-mounted display items 402, 404) with images generated by a detached camera that is physically unmounted from the HMD (figs. 2, 5A-5B & Para[0087]-[0095], [0225]  teaches a depth cameras & Para[0236] teaches of multiple calibrated cameras (e.g., stereo depth camera system), said HMD comprising: a display; one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the HMD (Fig. 21 & Para [0125], [0222] teaches the display device system 400 with display 450 processor 408 and storing instructions executed by processor)  to at least: generate a first image using the integrated camera (Para[0224], [0232]  teaches a view of the object 10 as captured by a camera (e.g., one of the cameras 402 or 404 of the sensing components, or another camera separate from the sensing components); use the first image to determine a first pose of the HMD (para[0232]- [0233] & claim 8, 10 teaches where the pose is determined based on information of the sensing component which is the camera, i.e. the pose of the HMD with respect to the object, equivalent to the pose of the object with respect to the HMD); acquire a second image generated by the detached camera (Fig. 4 & Para[0085], [0110] teaches a 3D image of the object is acquired by the depth camera & Para[0255] teaches one or more depth cameras, which capture images of the object for use in generating the 3-D model of the object); align the second image to the first image (Para [0235] –[0239] & Figs. 21-22 teaches of to align a rendering of the result 3-D model with the pose of the object through the view of the display 450 of the display device system 400); generate an overlaid image by overlaying the second image onto the first image based on said aligning (para[0083] teaches rendering an aligned version of the model and overlaying the data over the view, Para[0239]- [0240], [0243] & Claim1 teaches generating the overlay data based on the transformed 3-D model and the computed pose of the object 2270) ; 
 	Dal Mutto does not explicitly disclose determine a first timestamp of the first image; identify a pose difference between a current pose of the HMD at a current timestamp and the first pose that was determined using the first image at the first timestamp; apply late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose associated with the current timestamp and the first pose associated with the first timestamp wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR; and - Page 53 -Docket No. 13768.3964after applying the LSR to the overlaid image, display the overlaid image on the display of the HMD. However Williams discloses determine a first timestamp of the first image (Para [0026], [0065], [0074] & Figs. 5A, 6A first pose of HMD at a first point in time); identify a pose difference between a current pose of the HMD at a current timestamp and the first pose that was determined using the first image at the first timestamp (Para [0024] - [0026], [0061], [0065] - [0066], [0076] - [0077], [0085] & Figs. 4B, 5A, 6A, 7A teaches of first pose of an HMD at a first point in time  and second pose of an HMD at a second time subsequent to the second point in time (e.g., 2 ms or 4 ms after the first point in time) and pose difference between the predicted pose and the updated pose. Para[0056]- [0058] & Fig. 4A teaches  updated pose estimate may be determined based on updated pose information that is acquired at a point in time subsequent to the determination of the initial pose estimate and updated image 414 may be generated by applying an image transformation to the pre-rendered image 412 based on a pose difference between the updated pose estimate and the initial pose estimate); apply late stage reprojection (LSR) to the overlaid image to transform pixels in the overlaid image to account for the pose difference identified between the current pose associated with the current timestamp and the first pose associated with the first timestamp (Para[0027], [0046] - [0049], [0065], [0073] – [0077] & Figs. 3A, 5A  teaches of when updated pose information becomes available, the closest pose (i.e., the best predicted pose) of the more than one future poses and the corresponding pre-rendered images for the closest pose may be used for generating updated images by applying late stage graphical adjustments to the corresponding pre-rendered images for the closest pose. A late stage reprojection (LSR) module 308 may perform late stage graphical adjustments to pre-rendered images generated by the rendering module 302 based on updated pose estimation information provided by the pose estimation module 312); and - Page 53 -Docket No. 13768.3964after applying the LSR to the overlaid image, display the overlaid image on the display of the HMD (Para[0023] - [0025], [0046] - [0049] & Fig. 3A teaches of the displayed images to include late stage graphical adjustments of pre-rendered images based on later stage pose information associated with the HMD 200. LSR module 308 may provide images to the display 310). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of inspecting the target object and capturing images and generating overlay data from inspection of Dal Mutto  with the method in which pose difference between the predicted poses is determined and a virtual object focused on an end user of the mobile device is identified, where the stabilization plane is determined using LSR of  Williams in order to provide a system which reduces the display latency when the user moves with respect to the imaged object.
 	Dal Mutto in view of Williams does not explicitly disclose wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR. However Ranganathan  discloses wherein the LSR is configured to correct for a 3 degrees of freedom (DOF) change included in the pose difference such that forward or backward projections are avoided during application of the LSR (Abstract &  para[0022]-[0026] teaches the artificial reality application processes the received information to compute updated pose information for a frame of reference, e.g., a display of HMD 112, representative of motion (i.e., rotations and/or translation) with respect to a set of DOF. Second mode in which motion of the frame of reference is permitted with respect to only 3DOF (e.g., rotational movement of the frame of reference & Para[0045]-[0046] teaches  when determining an updated pose for HMD 112 for the current viewing perspective, pose tracker 326 processes current motion data using the degrees of freedom selected by DOF selector 328, which in some examples may be only a subset of the available DOF. Para[0053], [0062] & Fig. 5 teaches scene 502B, pose tracker 326 is operating in a second mode in which pose tracker 326 computes one or more poses of HMD 112 within a 3D environment using 3DOF and  rendering engine renders the content for the artificial reality application based on the computed pose). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging of Dal Mutto in view of Williams with the method of DOF selector selects between a first mode in which the pose tracker is configured to compute the poses of the HMD using six DOF (6DOF) and a second mode in which the pose tracker is configured to compute the poses using three DOF (3DOF) based on the determination that the transition condition is satisfied of Ranganathan in order to provide a system in which pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD, thus, providing a high-quality and more realistic artificial reality experience for user and avoiding inaccuracies.

9. 	Claims 2-3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US 2019/0096135 A1) (IDS provided 08/02/2021)  in view of Williams et al. (US 2015/0029218 A1) (IDS provided 08/02/2021) and Ranganathan et al. (US 2020/0249748 A1) in further view of Selan et al. (US 2020/0348750 A1).

 	Regarding claim 2, Dal Mutto in view of Williams and Ranganathan discloses the computer system of claim 1, Dal Mutto in view of Williams and Ranganathan does not explicitly disclose wherein execution of the instructions further causes the computer system to determine the integrated camera and the detached camera are operating in different time domains. However, Selan discloses, wherein execution of the instructions further causes the computer system to determine the integrated camera and the detached camera are operating in different time domains (para [0022] teaches the display  panel(s) 104 of the HMD  100 may support a variable refresh rate . Accordingly, the HMD 100 may be operable over any suitable range of refresh rate, such as a range of 45 Hertz (Hz) to 144 Hz, a range of 45 Hz to 120 Hz, a range of 90 Hz to 144 Hz, or any suitable range of refresh rates. Para [0086] teaches of the HMD 600 to include sensors 624 to include video cameras and viewed by an external camera).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the method of displays that support a variable refresh rate of Selan in order to provide a dynamic light output adjustment system that maintains a constant brightness over a series of frames to eliminate flickering of the display

 	Regarding claim 3, Selan discloses the computer system, wherein the integrated camera operates in conjunction with a 90 Hz refresh rate for displaying content (para[0022] teaches HMD 100 operate at a refresh rate 90 Hz display refresh rate) and the detached camera operates in conjunction with a 30 Hz refresh rate for displaying content. (Para [0022] teaches the display panel(s) 104 of the HMD 100 may support a variable refresh rate. Accordingly, the HMD 100 may be operable over any suitable range of refresh rate, such as a range of 45 Hertz (Hz) to 144 Hz, a range of 45 Hz to 120 Hz, a range of 90 Hz to 144 Hz, or any suitable range of refresh rates. Para [0086] teaches of the HMD 600 to include sensors 624 to include video cameras and viewed by an external camera). 

 	Regarding claim 16, Dal Mutto in view of Williams and Ranganathan discloses method of claim 11, Dal Mutto in view of Williams and Ranganathan does not explicitly disclose wherein the integrated camera and the detached camera operate in different time domains.  However, Selan discloses, wherein the integrated camera and the detached camera operate in different time domains. (Para [0022] teaches the display panel(s) 104 of the HMD 100 may support a variable refresh rate. Accordingly, the HMD 100 may be operable over any suitable range of refresh rate, such as a range of 45 Hertz (Hz) to 144 Hz, a range of 45 Hz to 120 Hz, a range of 90 Hz to 144 Hz, or any suitable range of refresh rates. Para [0086] teaches of the HMD 600 to include sensors 624 to include video cameras and viewed by an external camera).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the method of displays that support a variable refresh rate of Selan in order to provide a dynamic light output adjustment system that maintains a constant brightness over a series of frames to eliminate flickering of the display.

 10. 	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mutto et al. (US 2019/096135 A1) (IDS provided 08/02/2021)  in view of Williams et al. (US 2015/029218 A1) (IDS provided 08/02/2021) and  Ranganathan et al. (US 2020/0249748 A1) in further view of  Noh et al. (US 2020/0145579 A1).

 	Regarding claim 7, Dal Mutto in view of Williams and  Ranganathan discloses the computer system of claim 1, Dal Mutto in view of Williams and  Ranganathan does not explicitly disclose wherein aligning the second image to the first image is performed by: identifying image correspondences between the second image and the first image; and based on the identified image correspondences, fitting the correspondences to a motion model such that the second image is projected onto the first image. However, Noh discloses wherein aligning the second image to the first image is performed by: identifying image correspondences between the second image and the first image (Para [0064] & Figs. 7-8 teaches of the second image data may be aligned to the first image data (S200). In detail, in the aligning step S200, the second image data may be transformed so that the second image data is aligned to the first image data); and based on the identified image correspondences, fitting the correspondences to a motion model such that the second image is projected onto the first image (Para [0068] & FIG. 8 teaches the second image data (B) may be projected (C) from the spherical coordinate system to the planar coordinate system by using a cube mapping technique).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the image processing method using image data of planar system, involves stitching first image data and warped second image data, and displaying image according to stitched image data of Noh in order to provide a system to prevent the data size of the panoramic image where the focus image and the context image are stitched from increasing excessively. 

 	Regarding claim 8, Noh further discloses the computer system, wherein the motion model is a rotational motion model (Para [0095] - [0096] & Fig. 10 teaches of image aligning step 280 a rotation difference value of two image data is found through the rotation matrix R, and the obtained rotation difference value is applied to the second image data to eliminate the rotational   transforming difference between the first image data and the second image data).  Motivation to combine as indicated in claim 7.

 	Regarding claim 9, Noh further discloses the computer system, wherein the motion model is a similarity transform model configured to allow for (I) rotation of the first image or the second image, (ii) - Page 48 -Docket No. 13768.3964scaling of the first image or the second image, or (iii) homographic transformations of the first image or the second image (Para [0070] & Fig. 8 teaches the cube-mapped second image data may be subjected to homography transformation based on homography estimation. The homography-transformed second image data has a planar coordinate system). Motivation to combine as indicated in claim 7.

11. 	Claims 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US 2019/0096135 A1) (IDS provided 08/02/2021)  in view of Williams et al. (US 2015/0029218 A1) (IDS provided 08/02/2021) and  Ranganathan et al. (US 2020/0249748 A1) in further view of Taylor et al. (US 2021/0044792 A1).

 	Regarding claim 5, Dal Mutto in view of Williams and  Ranganathan discloses the computer system of claim 1, Dal Mutto further discloses wherein aligning the second image to the first image is performed by: attempting to identify image correspondences between the second image and the first image (Para [0235] –[0239] & Figs. 21-22 teaches of to align a rendering of the result 3-D model with the pose of the object through the view of the display 450 of the display device system 400); determining one or both of the second image and the first image lack a sufficient amount of texture in order to identify the image correspondences (Para[0165] –[0167] teaches of the 3-D model analysis identifies regions of the reference model and have substantially similar features which include texture and defects can be detected and characterized in the extent or magnitude of the differences in geometric shape, geometric dimensions and sizes, surface texture and color from a known good (or "reference" sample) or other based on similarity to known defective samples) and detached camera (figs. 2, 5A-5B & Para[0087]-[0095], [0225]  teaches a depth cameras & Para[0236] teaches of multiple calibrated cameras (e.g., stereo depth camera system),
 	Dal Mutto in view of Williams and  Ranganathan does not explicitly disclose - Page 47 -Docket No. 13768.3964using a first inertial measurement unit (IMU) of the computer system to estimate an IMU-estimated pose of the computer system; using a second IMU of the camera to estimate an IMU-estimated pose of the camera; and aligning the second image to the first image by aligning the IMU-estimated pose of the computer system with the IMU-estimated pose of the detached camera. However, Taylor discloses using a first inertial measurement unit (IMU) of the computer system to estimate an IMU-estimated pose of the computer system (Para [0051] – [0053] & Fig. 3 teaches of pose estimator 302 that receives first image data 310 from one or more cameras and/or first IMU data 312 from one or more IMUs.  pose estimator 302 may generate a first predicted pose 314); using a second IMU of the detached camera to estimate an IMU-estimated pose of the detached camera (Para[0054]  & Fig. 3  at time T.sub.5, pose estimator 302 may receive second image data 320 and/or second IMU data 322, which may be more recently collected data by the cameras and IMUs, At time T.sub.6, pose estimator 302 may generate a second predicted pose 316 based on received second image data 320 and/or second IMU data 322); and aligning the second image to the first image by aligning the IMU-estimated pose of the computer system with the IMU-estimated pose of the detached camera (Para[0054] teaches of modify frame 318 while incorporating the change in pose (delta pose) between first predicted pose 314 and second predicted pose 316 as well as any change to the eye camera model or projection model between render and illumination). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the method of calculating predicted head pose and overlay content is displayed to the user which is modified in real time to account for the user movement to appear comfortable and natural to the user of Taylor in order to provide a more realistic virtual reality (VR) or AR experience.

 	Regarding claim 18, Dal Mutto in view of Williams and Ranganathan discloses the method of claim 11, Dal Mutto further discloses detached camera (figs. 2, 5A-5B & Para[0087]-[0095], [0225]  teaches a depth cameras & Para[0236] teaches of multiple calibrated cameras (e.g., stereo depth camera system). Dal Mutto in view of Williams and Ranganathan does not explicitly disclose wherein aligning the second image to the first image is performed by: using a first inertial measurement unit (IMU) of the computer system to estimate an IMU-estimated pose of the computer system; - Page 51 -Docket No. 13768.3964using a second IMU of the camera to estimate an IMU-estimated pose of the camera; and aligning the second image to the first image by aligning the IMU-estimated pose of the computer system with the IMU-estimated pose of the detached camera.  However, Taylor discloses wherein aligning the second image to the first image is performed by: using a first inertial measurement unit (IMU) of the computer system to estimate an IMU-estimated pose of the computer system (Para [0051] – [0053] & Fig. 3 teaches of pose estimator 302 that receives first image data 310 from one or more cameras and/or first IMU data 312 from one or more IMUs.  pose estimator 302 may generate a first predicted pose 314); - Page 51 -Docket No. 13768.3964using a second IMU of the camera to estimate an IMU-estimated pose of the camera (Para[0054]  & Fig. 3  at time T.sub.5, pose estimator 302 may receive second image data 320 and/or second IMU data 322, which may be more recently collected data by the cameras and IMUs, At time T.sub.6, pose estimator 302 may generate a second predicted pose 316 based on received second image data 320 and/or second IMU data 322); and aligning the second image to the first image by aligning the IMU estimated pose of the computer system with the IMU-estimated pose of the detached camera (Para[0054] teaches of modify frame 318 while incorporating the change in pose (delta pose) between first predicted pose 314 and second predicted pose 316 as well as any change to the eye camera model or projection model between render and illumination).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the method of calculating predicted head pose and overlay content is displayed to the user which is modified in real time to account for the user movement to appear comfortable and natural to the user of Taylor in order to provide a more realistic virtual reality (VR) or AR experience.

12. 	Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US 2019/0096135 A1) (IDS provided 08/02/2021) in view of Williams et al. (US 2015/0029218 A1) (IDS provided 08/02/2021) and Ranganathan et al. (US 2020/0249748 A1) in further view of  Bickerstaff et al. (US 2021/0065432 A1).
 	Regarding claim 12, Dal Mutto in view of Williams and Ranganathan discloses the method of claim 11, 1, Dal Mutto further discloses wherein the computer system is a head-mounted device (HMD) worn by a user (Para[0222] – [0224] & Fig. 21 & Claim 7 teaches cameras integrated in the head-mounted display items 402, 404). Dal Mutto in view of Williams and Ranganathan does not explicitly disclose, and wherein the detached camera is oriented to cause a field of view (FOV) of the detached camera to at least partially overlap a FOV of the integrated camera. However, Bickerstaff discloses wherein the detached camera is oriented to cause a field of view (FOV) of the detached camera to at least partially overlap a FOV of the integrated camera (Para [0054], [0072], [0124] & Figs. 7, 14 teaches depth data may be obtained from a depth sensor, wherein the field of view of the depth sensor overlaps with the field of view of the additional camera that captured the second image)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method aligning images and overlaying the imaging and  pose tracker uses the selected DOF when computing a current pose for the frame of reference of HMD of  Dal Mutto in view of Williams and Ranganathan with the method for generating image of subject in scene, involves combining re-projected portion of second image with some of first image so as to generate composite image of subject from viewpoint of first image of Bickerstaff in order to provide a system in which trade-off between rendering complexity and freedom of movement is acceptable where a viewer is expected to view the content from a limited range of viewing positions.

Conclusion
13.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425